REASONS FOR ALLOWANCE
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:  
As per independent claim 1, the prior art fails to teach or suggest the vehicular air conditioner combination as recited, and in particular wherein the inside air introduction rate controller is configured to perform an inside air introduction rate increasing control that changes the inside air introduction rate to be increased on a condition that there is no request for warming an inside of the vehicle cabin, the air conditioner is off, and air is being blown in an outside air introduction mode; and the inside air introduction rate control prohibitor is configured to prohibit the inside air introduction rate increasing control on a condition that there is a request for warming the inside of the vehicle cabin, the air conditioner is off, and air is being blown in the outside air introduction mode. JP2004-306859 A provided by Applicant and discussed in the background section of the Specification constitutes the closest prior art.  However, the reference fails to teach the above control details as recited.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763